                    Case 1:15-cr-00457-KPF Document 195 Filed 05/24/19 Page 1 of 4


                                               Brandon Lisi
      : t I~•;          ')019--•,      Inmate Reg. No. 62739-054
    r' , \ I I   ...,   L I     I
                                    Federal Correctional Institution
  L....-----·-·_J
 KATHERINE POLK FAILLA                           Fort Dix
  U.S. DISTRICT JUDGE                          P.O. Box 2000
         S.D.N.Y.                       .Joint Base MDL, NJ 08640
                                                                          May 17, 2019
Honorable Judge Katherine Polk Failla
United ~,tates District Court Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan U. ~;. Courthouse
40 Foley Square
New York, NY 10007
RE: ·united ·states· v. Lisi• ·
     Criminal c'aseT:T:TS:.cr-0045 7 ( KPF)
Dear .Judge Failla:
     As the Court is aware, I am the Defendant in the above-referenced
criminal proceeding. I am incarcerated at the Federal Correctional Institution
at Fort Dix in New .Jersey. The referenced proceeding is now on appeal before
the ~,econd Circuit. I am appearing ££.~ ~' in forma E..~.l!J2E;1;~.~ with respect to
the appeal, and I am also now appearing .E1;<?, ~ with regard to the issue(s) I
am raising as described in this letter.
       I am writing to apprise Your Honor of certain issues arising subsequent
to my sentencing in this case. I am requesting, most respectfully, the
assistance of this Court with respect to resolving these issues. The first
issue relates to my inability to obtain documents from the above-referenced
case. I need to obtain these documents to compile, prepare, and file my £..~.9. ~
supplemental appendix (now technically a E.E.9. se appendix with the Second
Circuit). As a result of my incarceration, I cto not have access to ECF/PACER
and can not print from any discs, flash drives, and/or other devices. I have
written to the Second Circuit without any success at obtaining copies of the
documents I need for my appendix. I have also explained my predicament to my
forII}er Court-appointed appellate lawyers.
     To date, my requests for assistance have fallen upon deaf ears. To
exhaust every possible potential avenue for assistance, I even attempted to
contact AUSA Noah Solowiejczyk. I have been unable to reach him, and the
prison phone system prevents me from leaving a message on his voicemail. Only
after a thorough and diligent effort to obtain the needed documents has not
achieved success, have I turned to this Court for assistance and written this
letter to Your Honor.
     Accordingly, I respectfully request Your Honor to direct the appropriate
individual on the Court Staff to provide copies of the following documents to
me via u.s. Mail posted top my address at FCI- Fort Dix set forth at the to of
this page: (I.) the full Criminal Docket Report (Criminal Docket Report print-
out sheet); (II.) after I review the docket sheet I can inform and identify
the appropriate Court Staff individual the copies of specific documents I


                                                1 of 3
          Case 1:15-cr-00457-KPF Document 195 Filed 05/24/19 Page 2 of 4


require. The assistance of the Court with respect to this matter will resolve
the tenuous position I face in connection with assembling and filing my prose
appendix on appeal. The ~iecond Circuit has set May 25, 2019 as a deadline for
me to complete this task.
     Although the timing is not as trip-wire as my deadline for the first
issue, the second issue is that I am also seeking assistance with regard to
obtaining access to documents previously available to me when I was housed for
several years on the West Compound at Fort Dix. As Your Honor may recall, you
previously assisted me when you had my Rule 16 materials forwarded to me at
the Fort Dix facility. When I was transferred from the West Compound to the
East Compound I was separated from this material and I have not been able to
access approximately fifteen (15) boxes of documents now stored on the West
Compound.
     My former lawyer Lisa Scolari, Esq. previously informed me that an
arrangement had been reached with the Fort Dix Legal Department to forward the
Rule 16 materials to my next location (in the event that I was moved) or to my
new counsel or to my home and/or place of my designation. I have been moved to
a new location and even though the location is at Fort Dix, I have no access
to the Rule 16 materials because inmates cannot travel freely between the F.ast
and West Compounds. I request most respectfully guidance from the Court on how
to resolve this matter. I believe a direction from the Court to my former
attorney to assist and follow through with respect to what she said she would
do would not be inappropriate, especially when her representation to me
concerning the documents was made while she was acting as my Court-appointed
counsel.
     The third issue (also relating to documents) concerns Docket Entry number
"193" and other like it, appearing in my case. Apparently, this docket entry
was filed with the Court on February 20, 2019. The entry is described as a
"Sealed Document placed in vault (rz)." If this entry pertains to me then I
believe I should be provided with a copy of it or the reason(s) why the
document is sealed. At this point, I am in the dark and I have no way of
knowing whether the document might affect any of my arguments on appeal. I
have also observed similar entries entitled "Sealed Document placed in vault
(rz)." With respect to these documents I request copies or a statement of why
the documents are sealed. I am willing, if necessary, to agree to hold the
documents and their contents in confidence and not divulge the existence or
conterit of the sealed document(s) without the prior written approval of this
Court.
     My fourth issue relates to the status of the funds in the Gordon &
Haffner Escrow Account. My understanding is that those funds were seized by
the Government over the objection of Gordon & Haffner and this Court dismissed
the Gordon & Haffner claim to the funds. I have not received any indication of
whether the funds have been distributed and, if distributed, whether the funds
were received by the entitled recipients in "an approximately proportional
payment" as Your Honor previously entered. As I recall, I was told that the
Escrow Account had a balance in excess of $450,000.00
     Distinct from any concern that the appropriate individuals received their
appropriate amount(s) of the escrowed funds, I have another reason for my
inquiry. I recently received correspondence from New York State, and this


                                    2 of 3
~   . . '           Case 1:15-cr-00457-KPF Document 195 Filed 05/24/19 Page 3 of 4


        correspondence could relate to a claim by an individual entitled to a portion
        of the escrowed funds. The correspondence I received from New York State
        indicated this individual may not have received ~~Y. distribution from the
        Gordon & Haffner Escrow Account. To enable me to respond to New York State
        when I am able to do so, I respectfully need to know what happened (if
        anything) to the funds the Government seized from the Gordon & Haffner Escrow
        Account, in order that my response is accurate.
             My fifth issue that I am bringing to the attention of the Court relates
        to a "Curcio Hearing" regarding Ms. Arvanitakis, her attorney, and another
        attorney represented by counsel for Ms. Arvanitakis. The Government submission
        in connection with the hearing mentions me with respect to what seems to be
        described as ongoing matters. I request future notice of hearings and copies
        of all documents filed in this manner to enable me to protect any interest I
        might have at stake. I believe this is a reasonable request in view of the
        promise the Government made on the record in cases before Judge Buchwald and
        Judge· Swain· and the plea agreements entered in those cases, as well as in
        yours.
                 Finally, I am aware that my mother has written you with the assistance of
            a person that she has described to me as being a "social worker". I hope Your
            Honor views her letter in light of the deteriorating conditions that she
            continues to endure, and her concerns tor me. In closing, I regret having to
            burden this Court with my requests for assistance in obtaining documents I
            simply have no other place to seek what I consider to be equitable and
            necessary relief. My other requests are self-explanatory, and as such, I
            appreciate the Court's time and consideration.




                                               3   of 3
                               Case 1:15-cr-00457-KPF Document 195 Filed 05/24/19 Page 4 of 4




                                                                                                                                                                                                                                       ~




                                          ·r~·-                                                                                                                           (

Brandon Lisi                       ""\-
                                                                                                                                                                                     • .J"JT,f'/,l'J"'/"J.1/f

                                                                                                                                                                                     I               ""'7a'!~   I
Inmate Reg. No. 62739-054                                                                                                                                   • 1. ''"'         '""~   ,                   s~.n~
Federal Correctional                                                                                                             TREN'l"?f.~~f'~n . c:g.:                                                • . ,,
                                                                                                                                                                                     ''
                                                                                                               ... ~·... •4o,,                                      •                (                          (

                                                                                                                                                                                                                ~-   ~
Fort Dix                                                                                                         '

P.O. Box 2000                                                                                                   ··~·1
                                                                                                                .r::....         11~1-111•
                                                                                                                                 1'                  ·-:>o·ig. r,:i.~1.c
                                                                                                                                    ·,"""-1- .~•• . .ii"'", ....~......
                                                                                                                                                               r ,. ,,, .i:)         f   ..
                                                                                                                                                                                                                                       •
Joint Base 'MDL,                                                                                                                                                                     1        8!02




                                                                                                                                                                                                                                   1



LEGAL MAIL/SPECIAL MAIL
OPEN IN PRESENCE OF INMATE ONLY!
28 CFR S 540.18

                                              ./
                                                   i ,::c;c;·~==-:1 s::i7:29                                  ,,Ji ih, 1, J11,ll //,I:, ,ii im 11 ,11IJJ;111, 1,111 JI, 1IJ IJ1, ,l ,1,1,1
                                          -    T"TT   -•1'   _,,,,.. ........ •,,.................   Tr   T              WT._.                . . . . _ _ _ _ __
                                                                                                                                                                                                                         ~   ---
